DETAILED ACTION
Claims 1-43 are pending.
Claims 11-43 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10) in the reply filed on 6/13/2022 is acknowledged.
Claim Objections
Claim 5 objected to because of the following informalities:  The claim states “a overflow” this should be “an overflow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Line 2 refers to “a plurality of siphon ports, ” line 4 refers to “a first siphon port” and line 7 refers to “a second siphon port.” It is not clear if the first and second siphon ports are part of the plurality or required in addition to the plurality. For the purposes of examination the first and second siphon port will be considered to be part of the plurality of siphon ports. 

Regarding Claim 3:
	The claim states “a second device configured to extract second organic material and downstream of the device configured to extract inorganic material.” It is not clear if the second device is located downstream of the device configured to extract inorganic material or if something else is downstream of the device configured to extract inorganic material. 

Regarding Claim 4:
	The claim requires “a return port downstream of the second device and configured to receive material other than the second organic material extracted by the second device.” It is not clear if the return port is an outlet (returning a material to an upstream location) or an inlet connected downstream of the second device. In view of the specification the “return port” will be interpreted as an outlet for a material other than the second organic material.

Regarding Claim 6:
	The claim refers to “a third siphon port.” It is not clear if the third siphon port if one of the plurality of siphon ports or in addition to the plurality of siphon ports. For the purposes of examination the third siphon port will be considered to be one of the plurality.
The remaining claims are indefinite as they depend from an indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassbender (US 2004/0164019) in view of Dawes et al (EP 1815900).

Regarding Claim 1:
	Fassbender teaches the wastewater separation and extraction system, comprising: a tank (primary clarifier 104) comprised of at least one feed port (waste stream enters the clarifier, therefore there is inherently a feed port) (see para. 0027, fig. 1) and a plurality of outlet ports (outlet for primary sludge and outlet for water effluent) (see para. 0027, fig. 1), where the at least one feed port is configured to receive liquid waste material (pretreated waste stream) (see para. 0027); a first outlet through which settleable solids are removed from the bottom of the tank (primary sludge containing the bulk of settleable material) (see para. 0027) and subjected to a device configured to extract inorganic material from the settleable solids (gravity thickener to extract (remove) water) (see para. 0028); and a second outlet through material other than the settleable solids are removed from the tank (outlet for water effluent) (see para. 0027) and subjected to a device configured to extract organic material from the material other than the settleable solids (secondary clarifier to extract activated sludge) (see para. 0029).
	Fassbender does not teach that the outlet ports are siphon ports. 
	Dawes teaches the use of siphon ports as outlets from a separation tank (see para. 0062).
	Fassbender and Dawes are analogous inventions in the art of separating waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the outlets of Fassbender with siphon ports, as disclosed by Dawes because it is the simple substitution of one known outlet means with another known outlet means, obviously resulting in the separation of streams, with an expectation of success. It would have further been obvious to replace the outlets of Fassbender with the siphon ports of Dawes because siphon ports reduce the possibility of streams mixing in the outlet (see Dawes para. 0062). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 2:
	Fassbender, as previously modified, teaches the system of claim 1, wherein the liquid waste material includes solid waste material (sludge contains solid waste, stream separates into sludge therefore there are solids) (see Fassbender para. 0027).

Regarding Claim 3:
	Fassbender, as modified, teaches the system of claim 1, wherein the device configured to extract organic material is a first device configured to extract first organic material, and further comprising: a second device configured to extract second organic material (anaerobic digester to extract biogas and digested primary sludge) and downstream of the device configured to extract inorganic material from the settleable solids (see Fassbender para. 0028).

Regarding Claim 4:
	Fassbender, as modified, teaches the system of claim 3, further comprising: a return port (port for stream 118) downstream of the second device and configured to receive material other than the second organic material extracted by the second device (dewatering equipment to return primary water) (see Fassbender para. 0028).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassbender (US 2004/0164019) in view of Dawes et al (EP 1815900) as applied to claim 1 above, and further in view of Lamy et al (USPN 6,245,121).

Regarding Claim 5:
	Fassbender, as previously modified, teaches the system of claim 1.
	The previous combination does not teach an overflow port. 
	Lamy teaches a separation system comprising an overflow port (see col. 10 lines 8-11).
	Fassbender and Lamy are analogous inventions in the art of waste separation and treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the overflow port of Lamy to the primary clarifier of Fassbender because it is the simple addition of a known feature to a known tank, obviously resulting in excess material being removed from the tank, with an expectation of success. The  combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassbender (US 2004/0164019) in view of Dawes et al (EP 1815900) as applied to claim 1 above, and further in view of Ainsworth et al (USPN 6,299,774).

Regarding Claim 6:
	Fassbender, as previously modified, teaches the system of claim 1.
	Fassbender does not teach the material other than the settleable solids is first material other than the settleable solids; the device configured to extract organic material is a first device configured to extract first organic material; and further comprising: a third siphon port, located above the first, through which second material other than the settleable solids is removed from the tank and subjected to a second device configured to extract second organic material from the second material other than the settleable solids.
	Ainsworth teaches a separation tank comprising a third outlet (effluent port 3b of 3a-3c) (see col. 10 lines 5-7) located above a first outlet (3c) through which second material (supernatant) other than the settleable solids is removed from the tank (see fig. 2, col. 10 lines 57--60).
	Fassbender, as previously modified, and Ainsworth, are analogous inventions in the art of waste water separation and treatment. It would have been obvious to one skilled in the art to add the third outlet of Ainsworth to the to the primary clarifier (tank) of Fassbender because it allows the waste to be divided into multiple distinct streams (see Ainsworth col. 10 lines 38-41) and because it is the simple addition of a known outlet to a known tank, obviously resulting in the removal of an additional stream from the tank with an expectation of success. The  combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). It would have additionally been obvious to replace the unspecified third outlet of Fassbender as modified by Ainsworth with a siphon port, as disclosed by Dawes because it is the simple substitution of one known outlet means with another known outlet means, obviously resulting in the separation of streams, with an expectation of success. It would have further been obvious to replace the outlets of Fassbender with the siphon ports of Dawes because siphon ports reduce the possibility of streams mixing in the outlet (see Dawes para. 0062). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Fassbender as modified by Dawes and Ainsworth further teaches the material other than the settleable solids is first material other than the settleable solids (see Ainsworth col. 10 lines 39-41), the device configured to extract organic material is a first device configured to extract first organic material and further comprising the second material other than the settleable solids are subjected to a second device (gravity thickener 126) configured to extract second organic material (activated sludge with water removed) from the second material other than the settleable solids (see para. 0029). As the material removed with the second and third siphon ports, as modified, are the same as the material removed with the second siphon port of Fassbender as modified, it would have been obvious to treat the second material other than settleable solids to the same treatment as the first material other than settleable solids.

Regarding Claim 8:
	Fassbender, as previously modified, teaches the system of claim 6, wherein the first material other than the settleable solids is buoyant on the liquid waste material prior to being removed from the tank, and the second material other than the settleable solids is suspended in the liquid waste material (see Ainsworth fig. 2, col. 10 lines 57-60). 

Regarding Claim 9:
	Fassbender, as previously modified, teaches the system of claim 6, further comprising: a third device (anaerobic digester to extract biogas and digested primary sludge) downstream of the device configured to extract inorganic material from the settleable solids and configured to extract third organic material. (see Fassbender para. 0028).

Regarding Claim 10:
	Fassbender, as previously modified, teaches the system of claim 9.
	The combination does not explicitly teach wherein each one of the first, second, and third extracted organic material is provided to one of a plurality of holding tanks.
	Ainsworth further teaches sending material to a plurality of holding tanks (stored in respective tanks) (see col. 10 lies 57-60).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to add the holding tanks of Ainsworth to the system of Fassbender, as previously modified, such that each of the first, second, and third extracted organic material if provided to one of a plurality of holding tanks, because it is the simple addition of a known tank to a known system, obviously resulting in a location to store the treated products, with an expectation of success.  The  combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fassbender (US 2004/0164019) in view of Dawes et al (EP 1815900) and Ainsworth et al (USPN 6,299,774) as applied to claim 6 above, and further in view of Lamy et al (USPN 6,245,121).

Regarding Claim 7:
	Fassbender, as previously modified, teaches the system of claim 6.
	The combination does not teach third device downstream of the first device and the second device and configured to extract filtered water from materials other than the first and second organic materials extracted from the first and second devices, respectively.
	Fassbender further teaches that a water stream is produced from in the second device (see para. 0029).
	Lamy teaches filtering (reverse osmosis) a separated water stream to extract filtered water (see col. 6 lines 19-25).	
	Fassbender, as previously modified, and Lamy are analogous inventions in the art of separating waste water. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the reverse osmosis (third device) of Lamy downstream of the first and second device of Fassbender because it allows the water to be filtered to a state that can be released into the environment (see Lamy col. 6 lines 19-25).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/8/2022